IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51220
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JUAN MANUAL SERNA,

                                              Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. SA-96-CR-153-ALL
                        USDC No. SA-98-CV-149
                         --------------------

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Juan Manuel Serna, prisoner number 73146-080, appearing pro

se, appeals the district court’s denial of his motion to vacate

sentence.   Finding no error, we affirm.

     Serna pleaded guilty to two counts of distributing

methamphetamine.   As part of his guilty plea, he specifically

waived his right to appeal his sentence based on any grounds

other than upward departure, ineffective assistance of counsel,

or prosecutorial misconduct.    In both the written plea agreement

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51220
                                -2-

and at the guilty-plea hearing, Serna stated that he understood

that his sentence had not yet been determined, but that he

nevertheless desired to waive his right to appeal.   The district

court specifically informed Serna, inter alia, of the potential

minimum sentence, potential fines, and the effect of supervised

release.   Serna now contends that the assistance of his counsel

was ineffective because his counsel failed to challenge the

voluntariness of the appeal waiver.   He further contends that the

district court erred in denying him relief under the “safety

valve” provision of U.S.S.G. § 5C1.2.

      A determination of an ineffective assistance claim is a

mixed question of law and fact and is reviewed de novo.     United

States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).   The

essence of Serna’s appeal is that his counsel should have

challenged the waiver based on United States v. Raynor, 989 F.

Supp. 43 (D.D.C. 1997), which held that a waiver of the right to

appeal a sentence can never be knowing and voluntary if the

sentence has yet to be determined.    However, Raynor directly

conflicts with United States v. Melancon, 972 F.2d 566 (5th Cir.

1992), in which a panel of this court rejected the same argument

raised here and held that the uncertainty of a sentence does not

render a waiver of the right to appeal a sentence uninformed.

Id. at 567-68.   Our court has since reaffirmed the principle

enunciated in Melancon.   See, e.g., United States v. Dees, 125

F.3d 261, 262 (5th Cir. 1997) (defendant was informed of maximum

possible sentence, actual sentence fell within that range, and

therefore, defendant’s plea was informed and voluntary).
                           No. 98-51220
                                -3-

     As Serna’s argument that his waiver was invalid is without

merit, it follows that his counsel’s failure to challenge the

waiver could not have affected the outcome of the case and,

therefore, does not constitute ineffective assistance.    See

United States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999) (where

argument is without merit, counsel’s failure to raise it does not

result in prejudice to the defendant).    Serna’s protestations

that counsel’s erroneous advice led to the waiver are unavailing

as Serna fails to demonstrate how the advice was erroneous.

     We decline to address Serna’s argument that the district

court erred in its application of the safety valve provision as

any such alleged error may not be raised by way of a § 2255

motion.   See United States v. Vaughn, 955 F.2d 367, 368 (5th Cir.

1992) (nonconstitutional claims, such as application of

sentencing guidelines, may not be raised for first time on

collateral review).   Moreover, the issue is outside the ambit of

the COA, and Serna has not explicitly requested that we grant a

COA on that question. See United States v. Kimler, 150 F.3d 429,

431, n.1 (5th Cir. 1998) (defendant must explicitly request a COA

on issues which district court refused to certify for appeal).

     For the foregoing reasons, we AFFIRM the judgment of the

district court.

     AFFIRMED.